TOWNSEND, District Judge
(orally). The article in question is a silk fabric, consisting of a foundation of plain net with embroid*452ered figures. The case of Field’s Appeal, 50 Fed. 908, affirmed by the circuit court of appeals (4 C. C. A. 371, 54 Fed. 367), seems to be controlling upon the facts herein shown. It is true, the local appraiser states that the goods are unlike those passed upon by the court in said case; but in the absence of any evidence that such difference would remove them from the classification there adopted, and in view of the finding of the board of general appraisers that the article is drapery net, and of the discussion by the court in said cáse as to articles apparently of the. same general character, and of its decision thereon, and of the acquiescence of the treasury department therein, I think the article should have been assessed at 50 per cent, ad valorem, under paragraph 414 of the act of 1890, as manufactures of silk, or of which silk is the component material of chief value, not specially provided for. The decision of the board of general appraisers is affirmed.